 1   LAW OFFICE OF EMILY DELEON
     Emily DeLeon, SBN296416
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)402-5803
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     JASON LEROY GEISER
 6
                                     UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                        Case No. 17-CR-00069 DAD-BAM
10
                        Plaintiff,
11
             v.                                        STIPULATION AND ORDER TO
12                                                     CONTINUE THE STATUS CONFERENCE
      JASON LEROY GEISER,
13
                        Defendants.
14

15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE STANLEY
16   BOONE AND ANTHONY YIM, ASSISTANT UNITED STATES ATTORNEY:
17          COMES NOW Defendant, JASON LEROY GEISER, by and through his attorney of

18   record, EMILY DELEON hereby requesting that the status conference hearing currently set for

19   November 12, 2019, to be continued to November 18, 2019.

20          I have spoken to AUSA ANTHONY YIM, and he has no objection to continuing the

21   status conference hearing. I am scheduled to be in a preliminary hearing in Kern County at 1:30

22   p.m. It is a multi-defendant case and the defendants are in custody and there is no time waiver

23   IT IS SO STIPULATED.
                                                                 Respectfully Submitted,
24   DATED: November 7, 2019                                     /s/ Emily DeLeon ___
                                                                 EMILY DELEON
25                                                               Attorney for Defendant
                                                                 JASON LEROY GEISER
26
27

28
                                                      1
 1   DATED: November 7, 2019                                  /s/Anthony Yim __ ________
                                                              ANTHONY YIM
 2                                                            Assistant U.S. Attorney
 3

 4
                                               ORDER
 5

 6            IT IS SO ORDERED that the status conference set on November 12, 2019 be continued
 7   November 18, 2019 at 2:00 pm.
 8
     IT IS SO ORDERED.
 9

10   Dated:     November 8, 2019
                                                    UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
